Name: Commission Regulation (EC) No 478/96 of 18 March 1996 amending Regulation (EC) No 3238/94 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lithuania, Latvia and Estonia resulting from the processing of certain agricultural products referred to in the Annexes to Council Regulation (EC) No 3448/93
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade;  agri-foodstuffs;  international trade
 Date Published: nan

 No L 68/ 10 EN Official Journal of the European Communities 19 . 3 . 96 COMMISSION REGULATION (EC) No 478/96 of 18 March 1996 amending Regulation (EC) No 3238/94 providing for the determination and the administration of the variable component for certain goods originating in Poland, Hungary, Romania, Bulgaria, the Czech Republic, the Slovak Republic, Lithuania, Latvia and Estonia resulting from the processing of certain agricultural products referred to in the Annexes to Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ('), and in particular Article 7 paragraph 2 thereof, Whereas Commission Regulation (EC) No 3238/94 (2), as amended by Regulation (EC) No 1795/95 (3), opened for 1995 the quotas within which, under the provisions of the Europe Agreement concluded with Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic, certain processed agricultural products originating in these countries may be imported at a reduced agricultural component; whereas these quotas should be re-opened for 1996; whereas Regulation (EC) No 3238/94 should be amended accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for 'horizontal questions concerning trade in processed agricultural products not listed in Annex II', HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3238/94 is hereby amended as follows: 1 . Article 1 ( 1 ) is replaced by the following text: ' 1 . From 1 January to 31 December 1996, goods originating in Poland, Romania, Bulgaria, the Czech Republic and the Slovak Republic which are listed in Annexes I , II, III, IV and V to this Regulation shall be subject to a reduced agricultural component within the limits of the annual quotas and under the conditions set out in these Annexes.' 2 . The Annexes are replaced by Annexes I, II, III, IV and V to the present Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It is applicable from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1996. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 318 , 20. 12 . 1993, p. 18 . (3) OJ No L 174, 26. 7. 1995, p. 9 . (2) OJ No L 338 , 28 . 12. 1994, p. 30. 19 . 3 . 96 EN Official Journal of the European Communities No L 68/11 ANNEX I 'POLAND Order No CN code Description 1996 quota (tonnes) Preference 09.5401 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 Yoghurts, flavoured or containing added fruit, nuts or cocoa Other, flavoured or containing added fruit, nuts or cocoa 15 EAR 09.5403 1704 10 1704 90 30 1704 90 55 Chewing gum, whether or not sugar-coated White chocolate Throat pastilles and cough drops 4 120 EAR 09.5405 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 190 20 30, couscous, whether or not prepared 350 EAR 09.5407 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains, pearls, siftings or similar forms 39 EAR 09.5409 2001 90 40 2008 99 91 2004 10 91 2005 20 10 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid or otherwise prepared or preserved, not containing added sugar or added spirit Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid 24 EAR 09.541 1 2101 1298 2101 20 98 Preprations with a basis of coffee Preprations with a basis of tea or matÃ © 15 EAR 09.5413 2101 30 19 2101 30 99 Roasted coffee substitutes other than roasted chicory Extracts , essences and concentrates of roasted coffee substitutes other than those of roasted chicory 300 EAR 09.5415 2106 90 10 Cheese fondues 540 EAR' No L 68/ 12 EN Official Journal of the European Communities 19 . 3 . 96 ANNEX II 'ROMANIA Order No CN code Description 1996 quota (tonnes) Preference 05.5431 ex 1704 Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 1 0 (') 1 960 EAR 09.5433 ex 1806 Chocolate and other food prepration containing coca excluding goods falling within CN codes 1806 10 15 and 1806 20 70 (') 1 061 EAR 09.5435 ex 1902 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30, coucous, whether or not prepared 466 EAR 09.5437 ex 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals other than maize (corn), in grain form or in the form of flakes or other worked grains (except flour and meal), precooked or otherwise prepared, not else ­ where specified or included, excluding goods falling within CN codes 1904 20 10 294 EAR 09.5439 1905 Bread, pastry, cakes, biscuits and other bakers ' wares , whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products 1 388 EAR 09.5441 2101 30 19 2101 30 99 Roasted coffee substitutes other than roasted chicory Extracts, essences and concentrates of roasted coffee substitutes other than those of roasted chicory 163 EAR 09.5443 2105 Ice cream and other edible ice, whether or not containing cocoa 114 EAR 09.5445 0405 20 10 0405 20 30 ex 2106 3302 10 29 Dairy spreads of a fat content, by weight, of 39 % or more, but not exceeding 75 % Food preprations not elsewhere specified or included other than those falling within CN codes 2106 10 20, 2106 90 20 and 2106 90 92 and other than flavoured or coloured sugar syrups (') Other preparations based on odoriferous substances, containing all flavouring agents characterizing a beverage, of the type used in the drink industries for the manufacture of beverages 980 EAR 09.5447 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of CN code 2009, containing products of CN codes 0401 to 0404 or containing fat obtained from products of CN codes 0401 to 0404 16 EAR (') Other than goods of CN codes 1704 90 51 , 1704 90 99, 1806 20 80, 1806 20 95, 1806 90 90 and 2106 90 98 containing 70 % or more by weight of sucrose (including invert sugar expressed as sucrose).' 19 . 3 . 96 EN Official Journal of the European Communities No L 68/13 ANNEX III 'BULGARIA Order No CN code Description 1996 quota (tonnes) Preference 09.5461 1704 10 Chewing gum, whether or not sugar-coated 163 EAR 09.5463 1806 1806 20 1806 20 10 1806 31 00 1806 32 1806 90 Chocolate and other food preparations containing cocoa:  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg:   Containing 31 % or more by weight of cocoa butter or con ­ taining a combined weight of 31 % or more of cocoa butter and milk fat  Other, in blocks, slabs or bars : Filled Not filled  Other 490 EAR Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis , not elsewhere specified or included: 09.5465 1901 10  Preparations for infant use, put up for retail sale 16 EAR 09.5467 1901 90 99   Other 81 EAR 09.5469 1902 19 Uncooked pasta, not stuffed or otherwise prepared:   Other 326 EAR 09.5471 1904 10 ex 1904 20 Prepared foods obtained by the swelling or roasting of cereals or cereal products Prepared foods obtained from unroasted cereal flakes or from mixtures of unroasted cereal flakes and roasted cereal flakes or swelled cereals, excluding goods falling within CN codes 1904 20 10 245 EAR 09.5473 1905 30 1905 90 Bread, pastry, cakes, biscuits and other bakers ' wares, whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products :  Sweet biscuits ; waffles and wafers  Other 571 EAR 09.5475 2101 12 98 Preparations with a basis of coffee 163 EAR 09.5477 2102 10 31 2102 10 39 Active baker's yeast, dried Other active baker's yeast 81 EAR No L 68/14 | EN I Official Journal of the European Communities 19 . 3 . 96 Order No CN code Description 1996 quota (tonnes) Preference 09.5479 2105 Ice cream and other edible ice, whether or not containing cocoa 81 EAR 09.5481 0405 20 10 0405 20 30 2106 2106 10 80 2106 90 98 3302 10 29 Dairy spreads of a fat content, by weight, of 39 % or more, but not exceeding 75 % Food preparations not elsewhere specified or included:   Other  Other Other preparations based on odoiferous substances, containing all flavouring agents characterizing a beverage, of the type used in the drink industries for the manufacture of beverages 490 EAR 09.5483 2202 90 91 2202 90 95 2202 90 99 Non-alcoholic beverages, not including fruit or vegetable juices of CN code 2009, containing products of CN codes 0401 to 0404 or containing fat obtained from products of CN codes 0401 to 0404 16 EAR' 19. 3 . 96 EN Official Journal of the European Communities No L 68/15 ANNEX IV 'CZECH REPUBLIC Order No CN code Description 1996 quota (ecus) Preference 09.5417 Yoghurt, flavoured or containing added fruit, nuts or cocoa 3 624 000 EAR Other, flavoured or containing added fruit, nuts or cocoa 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 0405 20 10 0405 20 30 1517 10 10 151790 10 ex 1704 ex 1806 ex 1901 Dairy spreads of a fat content, by weight, of 39 % or more, but not exceeding 75 % Margarine (excluding liquid margarine) containing more than 10 % but not more than 15 % by weight of milk fats Other, containing more than 10 % but not more than 15 % by weight of milk fats Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances, falling within CN code 1704 90 10 Chocolate and other food preparations containing cocoa, excluding goods falling within CN code 1806 10 15 Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not else ­ where specified or included; food preparations of goods of CN heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, excluding goods falling within CN code 1901 90 91 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30; couscous, whether or not prepared Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains, sittings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maize (corn)), in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked or otherwise prepared, not elsewhere specified or included, excluding goods falling within CN codes 1904 20 10 Bread, pastry, cakes biscuits and other bakers ' wares , whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Preparations with a basis of coffee ex 1902 1903 ex 1904 1905 2101 1298 2101 20 98 2101 30 19 2101 30 99 Preparations with a basis of tea or mate Roasted coffee substitutes other than roasted chicory Extracts essences and concentrates of roasted coffee substitutes other than those of roasted chicory No L 68/ 16 I EN I Official Journal of the European Communities 19 . 3 . 96 Order No CN code Description 1996 quota (ecus) Preference 09.5417 (cont 'd) 2102 10 31 2102 10 39 2105 ex 2106 2202 90 91 2202 90 95 2202 90 99 3302 10 29 Active baker's yeast, dried Other active baker's yeast Ice cream and other edible ice, whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20, 2106 90 20 and 2106 90 92 and other than flavoured or coloured sugar syrups Non-alcoholic beverages not including fruit or vegetable juices of CN code 2009 containing products of CN codes 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances , of a kind used in the food or drink industries' 19 . 3 . 96 EN Official Journal of the European Communities No L 68/17 ANNEX V 'SLOVAK REPUBLIC Order No CN code Description 1996 quota (ecus) Preference 09.5417 Yoghurt, flavoured or containing added fruit, nuts or cocoa 1 812 000 EAR Other, flavoured or containing added fruit, nuts or cocoa 0403 10 51 to 0403 10 99 0403 90 71 to 0403 90 99 0405 20 10 0405 20 30 1517 10 10 1517 90 10 ex 1704 ex 1806 ex 1901 Dairy spreads of a fat content, by weight, of 39 % or more, but not exceeding 75 % Margarine (excluding liquid margarine) containing more than 10 % but not more than 15 % by weight of milk fats Other, containing more than 10 % but not more than 15 % by weight of milk fats Sugar confectionery (including white chocolate), not containing cocoa; excluding liquorice extract containing more than 1 0 % by weight of sucrose but not containing other added substances, falling within CN code 1 704 90 1 0 Chocolate and other food preparations containing cocoa, excluding goods falling within CN code 1806 10 15 Malt extract; food preparations of flour, meal , starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not else ­ where specified or included; food preparations of goods of CN heading Nos 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included, excluding goods falling within CN code 1901 90 91 Pasta, whether or not cooked or otherwise prepared excluding stuffed pasta falling within CN codes 1902 20 10 and 1902 20 30; couscous, whether or not prepared Tapioca and substitutes therefor prepared from starch, in the form of flakes , grains, siftings or similar forms Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, cornflakes); cereals (other than maize (corn)), in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked or otherwise prepared, not elsewhere specified or included, excluding goods falling within CN codes 1 904 20 1 0 Bread, pastry, cakes biscuits and other bakers' wares , whether or not containing cocoa; communion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products Preparations with a basis of coffee ex 1902 1903 ex 1904 1905 2101 1298 2101 20 98 2101 30 19 2101 30 99 Preparations with a basis of tea or mate Roasted coffee substitutes other than roasted chicory Extracts essences and concentrates of roasted coffee substitutes other than those of roasted chicory No L 68/ 18 I EN I Official Journal of the European Communities 19 . 3 . 96 Order No CN code Description 1996 quota (ecus) Preference 09.5417 (cont 'd) 210210 31 2102 10 39 2105 ex 2106 2202 90 91 2202 90 95 2202 90 99 3302 10 29 Active baker's yeast, dried Other active baker's yeast Ice cream and other edible ice, whether or not containing cocoa Food preparations not elsewhere specified or included other than those falling within CN codes 2106 10 20, 2106 90 20 and 2106 90 92 and other than flavoured or coloured sugar syrups Non-alcoholic beverages not including fruit or vegetable juices of CN code 2009 containing products of CN codes 0401 , 0402 and 0404 or obtained from products of CN codes 0401 , 0402 and 0404 Mixtures of odoriferous substances and mixtures (including alco ­ holic solutions) with a basis of one or more of these substances, of a kind used in the food or drink industries'